 1                                                              THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10   COALVIEW CENTRALIA, LLC,
     a Delaware limited liability company,                 NO. 3:18-cv-05639
11
                                    Plaintiff,             PLAINTIFF’S OPPOSITION TO
12                                                         DEFENDANT’S MOTION FOR
            v.                                             PARTIAL SUMMARY JUDGMENT1
13
     TRANSALTA CENTRALIA MINING LLC,                       NOTE ON MOTION CALENDAR:
14   a Washington limited liability company, and
                                                           SEPTEMBER 20, 2019
     TRANSALTA CORPORATION, a Canadian
15   corporation,                                          ORAL ARGUMENT REQUESTED
16
                                    Defendants.
17

18

19
20

21

22

23

24

25

26
     1
       TransAlta Centralia Mining, LLC (“TCM”)’s Motion for Partial Summary Judgment Regarding Termination
     (D.E. 179, the “MSJ”) was filed under seal.

                                                                          GARVEY SCHUBERT BARER, P.C.
                                                                                     eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                             1191 second avenue
                                                                            seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 1                                                    206 464 3939
 1                                            I.      INTRODUCTION
 2           TCM’s MSJ is not brought in good faith. TCM has repeatedly represented to MSHA
 3
     that Coalview is and will remain the project’s contractor going forward when operations
 4
     soon resume. This alone sounds the death knell to TCM’s current efforts to have this Court
 5
     approve TCM’s wrongful termination of its contract with Coalview. In any event, TCM’s latest
 6
     claim is of a technical breach under the Master Services Agreement (the “MSA”), arguing not
 7

 8   that Coalview failed to perform the work it was hired to do, but that Coalview is insolvent.

 9   TCM has again wrongfully claimed to have terminated the parties’ relationship in its continued
10   attempt to force Coalview out of business. But TCM is wrong. First, Coalview is solvent.
11
     Moreover, any purported technical breach claimed by TCM was caused by TCM’s non-payment
12
     of monies owed to Coalview, or is otherwise excused by force majeure. The uncontroverted
13
     facts are that TCM has suffered no damages, and that Coalview remains ready, willing, and
14

15   able to continue operations to complete the important environmental cleanup for which it

16   contracted. Second, TCM agreed that Coalview must be permitted to continue its performance

17   pending this dispute. And perhaps most importantly on the issue of continued performance, and
18   showing TCM’s instant motion is duplicitous, TCM repeatedly represented to MSHA that
19
     Coalview will be the project’s contractor on a going forward basis. Third, and alternatively,
20
     in the event TCM can terminate the MSA for convenience or force majeure, it is contractually
21
     bound to pay Coalview in excess of $25 million.2 TCM wrongfully seeks to avoid its
22

23   contractual obligations, including paying the termination payments, all based on its fabricated

24   solvency claim. But above all, even if, arguendo, TCM’s insolvency claim did have merit,

25
     2
26     Appendices A and B to the MSA set forth calculations for the termination payment(s) owed by TCM to Coalview
     in the event TCM terminates the MSA for convenience or a result of force majeure.

                                                                               GARVEY SCHUBERT BARER, P.C.
                                                                                          eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                  1191 second avenue
                                                                                 seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 2                                                         206 464 3939
 1   TCM has waived or is estopped from asserting that Coalview has been terminated due to its
 2   representations to MSHA that Coalview will be the project’s contractor going forward. Thus,
 3
     for any number of reasons, the MSJ must be denied (and Coalview’s Second Motion for
 4
     Preliminary Injunction (D.E. 163) should be granted).
 5
                                    II.      STATEMENT OF MATERIAL FACTS
 6
            A. The Agreements Unambiguously Prohibit TCM’s Claimed Termination
 7

 8              It is undisputed on this record that TCM and Coalview expressly agreed, and this

 9   Court has found, that any dispute arising out of the MSA, including regarding Coalview’s

10   solvency, would not stop Coalview’s work or TCM’s payments to Coalview.3 TCM also
11
     expressly agreed years ago with Coalview and the project’s Trustee that TCM is prohibited
12
     from terminating the MSA and is required to continue to perform with Coalview under the
13
     current circumstances.4 In that regard, in its June 27, 2019 letter, U.S. Bank (“Secured Party”
14
     referred to in the Consent Agreement) timely asserted its rights under the Consent Agreement,
15

16   demanding TCM continue to perform under the MSA.5 Thus, the parties’ agreements

17   unambiguously provide Coalview and Trustee with economic certainty for Coalview to proceed
18   with its operations without fear that TCM can claim a dispute, such as solvency, and seek to
19
     prematurely or wrongfully terminate the agreements. See Declaration of Roger Fish filed
20
     contemporaneously hereto (“Fish Supp. Dec.”), ¶10.
21

22   3
      MSA, Article 12.04 (“Notwithstanding any Disputes arising out of this Agreement, or any activities being
     conducted pursuant to this Article 12 [pertaining to Dispute Resolutions], [Coalview] and [TCM] shall
23   diligently proceed with the performance of this Agreement.”) (emphasis added); D.E. 34 at 4, 8.

24   4
        See Consent to Collateral Assignment of Project Agreements and Guarantee Agreement (the “Consent
     Agreement”) between TCM, Coalview, and U.S. Bank National Association (“U.S. Bank”), as Trustee at 4, (filed
25   at D.E. 4-6) (requiring that TCM “shall continue performance of their respective obligations under the Project
     Agreements”) (emphasis added); see also Fish Supp. Dec., ¶¶7-8.
26   5
         See Fish Supp. Dec.,¶9; (Letter filed at D.E. 166 (Silverman Dec. in Support of Second Injunction), Ex. G).

                                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                                 eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                         1191 second avenue
                                                                                        seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 3                                                                206 464 3939
 1       B. Force Majeure
 2       Article 9.01 of the MSA provides in material part:
 3
             . . . the term “Force Majeure” . . . shall mean an act, condition, or event that
 4           is not reasonably within the control and not a result of the fault of the Party
             claiming Force Majeure, including without limitation, acts of God; acts of the
 5           public enemy; insurrections; riots; labor disputes; boycotts; unusual geologic
             conditions; fires; explosions; floods; embargoes; acts of judicial or military
 6           authorities; acts of governmental authorities; inability to obtain, maintain,
 7           renew or operate under necessary permits, licenses, and governmental or
             third-party approvals after applying for same using their reasonable
 8           commercial efforts; or other such similar acts, conditions, or events which
             prevent the dredging, producing, processing, and/or loading of WCS by
 9           Contractor, or the receiving, transporting, and/or unloading of Refined
             Coal or Non-coal Slurry by the Parties.
10

11   MSA, ¶9.01 (emphasis added).6 Weather conditions and governmental approvals or permits,

12   both of which are implicated here, are both included in the plain language of MSA, ¶9.01. Id.

13           Article 9.02 of the MSA provides in material part:
14
             Should a situation of Force Majeure which materially affects Contractor’s or
15           Owner’s ability to perform its obligations hereunder exceed two hundred
             seventy (270) consecutive days in duration, the Party not affected by the
16           Force Majeure event may, at its option, terminate the Project Agreements in
             whole or in part and if terminated by Owner, Owner shall make the
17           Termination Payment to Contractor in Appendix A.
18
     MSA, ¶9.02 (emphasis added).7
19
             On December 29, 2018, there was a catastrophic event at the Centralia operation
20
     resulting in Coalview’s dredge being submerged. The weather conditions on the night of the
21

22   incident were rainy and windy, with a temperature in the mid 40’s. Further, there were large

23   waves in the pond due to the stormy weather. As discussed below, MSHA’s report states that “.

24   6
       Article 9.04 lists events that do not constitute Force Majeure, including “scheduled or routine maintenance or
25   repair.” MSA, ¶9.04.
     7
26    Two hundred seventy days from December 29, 2018 is September 25, 2019. Article 13.01 of the Processing
     Agreement and Article 15.01 of the Tendering Agreement incorporate the MSA’s force majeure provision.

                                                                                 GARVEY SCHUBERT BARER, P.C.
                                                                                            eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                    1191 second avenue
                                                                                   seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 4                                                           206 464 3939
 1   . . the stormy weather [also] caused the dredge to sink.” The facility lost electrical power, and
 2   Coalview lost communication with the dredge operator. Coalview’s other operators
 3
     immediately went to the dredge and found it submerged. Significant search and rescue efforts
 4
     ensued. Tragically, the event resulted in the death of the dredge operator. Fish Supp. Dec., ¶12.
 5
              On December 29, 2019, MSHA issued a control order (Section 103(k) of the Mine
 6

 7   Safety and Health Act of 1977) (the “K Order”), prohibiting all mining and related activity at

 8   Pond 3C until further order from MSHA. Id., ¶13. Coalview and MSHA promptly notified

 9   TCM of the incident and the K Order on the day of the incident. Id. As a result of the K Order,
10
     Coalview was unable to operate for months, and Coalview was prohibited from access to the
11
     site in order to perform its own investigation of the incident. Id.8
12
              But for the K Order and need to obtain MSHA approval in order to continue operations
13
     -- which was withheld by MSHA for many months -- Coalview could have re-commenced
14

15   operations promptly after the incident. Id., ¶15. Coalview has spent tremendous time and effort

16   cooperating with MSHA’s investigation, including gathering and providing information and
17   documentation, answering questions, and sitting for interviews. Id., ¶16. The sinking of the
18
     dredge, the length of the MSHA investigation and MSHA’s decisions regarding implementing
19
     and lifting the K Order are not, and never were, reasonably within the control of Coalview nor
20
     a result of the fault of Coalview. Id., ¶17. Coalview has used good faith efforts to eliminate the
21

22   force majeure and minimize its effects or impacts to TCM, insofar as reasonably possible, with

23   8
       The dredge sinking, MSHA investigation and K Order, independently or together, have implicated the MSA’s
     force majeure provision, as, among other things, “not reasonably within the control and not a result of the fault of”
24   Coalview, and include one or more of “an act of God, an act of a governmental authority, the inability to obtain,
     maintain, renew or operate under necessary permits, licenses, and governmental or third-party approvals after
25   applying for same using Coalview’s reasonable commercial efforts,” and include “other such similar acts,
     conditions, or events which prevent the dredging, producing, processing, and/or loading of WCS by Contractor, or
26   the receiving, transporting, and/or unloading of Refined Coal or Non-coal Slurry by the Parties.” See MSA, § 9.01;
     Fish Supp. Dec., ¶14. Even MSHA acknowledges “stormy weather” was a “root cause” of the incident. Id., ¶22.

                                                                                     GARVEY SCHUBERT BARER, P.C.
                                                                                                eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                        1191 second avenue
                                                                                       seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 5                                                               206 464 3939
 1   a minimum of delay, including cooperating with MSHA and seeking to expedite MSHA’s
 2   investigation and obtain the lifting of the K Order. Id., ¶18.
 3
              On or about August 19, 2019, MSHA lifted the K Order. Id., ¶19. Accordingly,
 4
     Coalview is now permitted to re-enter the area that was formerly inaccessible pursuant to the K
 5
     Order. Moreover, MSHA will permit Coalview to resume operations upon submission to, and
 6

 7   approval by, MSHA of an operating plan.9 Id. Now that the K Order has been lifted, Coalview

 8   is able to thoroughly investigate the underlying incident. Coalview disagrees vehemently with

 9   MSHA’s findings, and anticipates that its investigation will provide further evidence to rebut
10
     MSHA’s findings and further demonstrate that the force majeure was not reasonably within
11
     Coalview’s control and not the fault of Coalview. Id., ¶20.10 Indeed, MSHA concluded that “. .
12
     . the stormy weather [also] caused the dredge to sink.” Id., ¶22.11 Coalview has never had an
13

14   9
      As TCM is the operator, and Coalview the contractor, MSHA requires that TCM submit the operating plan.
15   Coalview has worked expeditiously to prepare, and assist TCM with the preparation of, the operating plan. Fish
     Supp. Dec. ¶19, n.4. See infra.
16   10
        While Coalview does not believe the MSHA report should be even considered, see infra, in the event the Court
     does consider it, Coalview notes some of the many flaws in the investigation and inaccuracies in the report that
17   raise questions regarding its trustworthiness and correctness. For example, MSHA’s investigation and report was
     one-sided and its conclusions self-serving as MSHA is established for the protection of miners. When the record
18   is viewed in its entirety, it is obvious MSHA had an agenda to blame the company and not the miner, or some
     other cause. Mining and dredging are inherently hazardous. Maintenance issues routinely arise under the stress
19   from the difficult conditions of the Centralia climate and from the slurry materials encountered at the
     operation. MSHA’s report failed to note that the purported maintenance issues and hazardous conditions it noted
20   were corrected by Coalview. In fact, MSHA inspected the dredge roughly one month prior to the accident with no
     citations. In the history of the numerous inspections of the dredge, only one citation was issued – for lighting, and
21   then terminated when additional lights were immediately ordered and installed. MSHA’s report is full of
     inaccurate statements of fact, slanted opinions and wrong conclusions. When Coalview attempted to point out to
22   MSHA inaccurate facts in the report, MSHA summarily dismissed Coalview’s efforts. MSHA was not interested
     in any details that did not support that the company was at fault. Purported safety issues raised regarding the
23   dredge were addressed and corrected, another fact that MSHA did not include in its report. MSHA’s report
     concludes that leaking pontoons filled with water, a condition that could not have sunk the dredge. MSHA’s
24   report lacks sufficient facts to support its conclusions. The dredge sank catastrophically and even if small leaks
     were present, the dredge could not have taken on enough water to sink that quickly. There had to be an external
25   force that inundated the hull, such as weather. Fish Supp. Dec., ¶21.

26
     11
       Coalview has other critiques of MSHA’s findings, including, without limitation, its finding that certain changes
     added weight to the dredge, when in fact changes reduced the weight; that MSHA itself may have caused the

                                                                                     GARVEY SCHUBERT BARER, P.C.
                                                                                                eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                        1191 second avenue
                                                                                       seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 6                                                               206 464 3939
 1   active dredge sink or a work-related death of an employee in its operations, and Coalview could
 2   not have reasonably anticipated or foreseen the dredge sinking or the tragic death that followed.
 3
     Id., ¶¶24-25. Nor could Coalview anticipate the subsequent months-long government
 4
     investigation that would prevent Coalview from operating. Id. The Coalview employee had
 5
     over 47 hours of dredge operation training and over 71 hours of additional safety and
 6

 7   operational related training. Id., ¶26. It is through no fault of Coalview that its performance was

 8   first hampered by TCM’s month’s long withholding of payments that were in fact due, see

 9   infra, and more recently by the sinking of Coalview’s dredge, the operator’s loss of life, and the
10
     ensuing MSHA’s K Order. Id., ¶27. Coalview remains ready, willing, and able to re-commence
11
     operations as soon as MSHA permits. Id., ¶28.
12
         C. TCM’s Purported Default Notice
13
             On or about March 29, 2019, TCM claimed that “based on information available to
14

15   TransAlta,” Coalview was in default under the parties’ MSA and that termination of the MSA

16   was “effective immediately.” D.E. 135 (Amended Complaint), Ex. B. TCM’s claim of default
17   was based upon Section 11.02(c) of the MSA, stating that “[a]ccording to Coalview’s quarterly
18
     report . . . for the fiscal quarter ending December 31, 2018, Coalview is insolvent.” Id.
19
     (emphasis added). Additional correspondence followed, D.E. 135, Exs. E and F. On April 16,
20
     2019, Coalview’s counsel again responded, again denying that an Event of Default has
21

22   occurred and reiterating (a) Coalview’s Force Majeure defense (about which TCM was already

23   on notice); (b) that Article 12.04 of the MSA and the Court’s Injunction Order both require that

24   TCM and Coalview to proceed under the Agreements; and (c) requesting a meeting between
25
     leaking conditions with its improper testing, that a hatch was missing when it was not, and that the cabin door
26   frequently jammed. Nor did MSHA account for the potential that the dredge could have been seriously damaged
     when it sunk, or when it was pulled out of the water. Fish Supp. Dec., ¶23.

                                                                                 GARVEY SCHUBERT BARER, P.C.
                                                                                            eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                    1191 second avenue
                                                                                   seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 7                                                           206 464 3939
 1   the Senior Representatives pursuant to Section 12.02 of the MSA, which request TCM was
 2   required to but failed to make before purporting to declare the Agreements terminated. D.E.
 3
     135, ¶41 & Ex. G. On April 18, 2019, TCM responded, denying the applicability of force
 4
     majeure, and acknowledging it did not request the Senior Representatives’ meeting (claiming it
 5
     was not required to), but agreeing to attend the meeting. D.E. 135, Ex. H. At no time (in the
 6

 7   foregoing described letter or otherwise) did TCM state it was unaware of Coalview’s force

 8   majeure defense or the underlying incident and K Order, or that Coalview had failed to timely

 9   provide notice of force majeure (nor could it, discussed below). Fish Supp. Dec., ¶¶ 29-32. On
10
     June 7, 2019, Coalview filed its Amended Complaint, which included additional claims for
11
     declaratory relief regarding TCM’s improper termination of the MSA and asserted facts
12
     surrounding the force majeure. D.E. 135.
13
        D. TCM Agrees that Coalview will be the Contractor and Operate Going Forward:
14
           TCM’s Conduct Inconsistent with Its Claimed Termination of the MSA
15
            On April 23, 2019 – after TCM’s claimed April 2, 2019 effective date of terminating
16
     the MSA, D.E. 179 at 2 – TCM, in cooperation with Coalview, submitted to MSHA the
17
     required modified operating plan for the project. Fish Supp. Dec., ¶33 & Ex. B thereto. In its
18

19   letter to MSHA accompanying the operating plan, TCM requested that MSHA approve the

20   modified plan, with Coalview as the operator, and unqualifiedly represented to MSHA that it
21   was submitting the modified plan “in conjunction with its contract miner, Coalview Centralia
22
     LLC (CVC)” and that “TCM is contracted with Coalview Centralia LLC (CVC) as the
23
     contract miner and operator of the Fine Coal Recovery (FCR) system.” Id. (emphasis added).
24
     This operating plan submitted to MSHA, which was a final plan required at the time (not a
25

26   preliminary plan or draft) provided that Coalview was to be the operator through 2025. Id. The


                                                                     GARVEY SCHUBERT BARER, P.C.
                                                                                eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                        1191 second avenue
                                                                       seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 8                                               206 464 3939
 1   operating plan further sets forth TCM’s detailed representations to MSHA that Coalview is the
 2   current operator, and will continue to be the operator going forward:
 3
            The fine coal recovery (FCR) system will be . . . operated by Coalview
 4          Centralia, LLC (CVC) . . . It is the goal of management for Coalview and
            TransAlta to provide and foster a safe work environment for all employees and
 5          contractors while working on the Centralia mine property”) . . . the operator
            shall position the dredge perpendicular to the advancing slurry face exposed
 6          above the water surface where a beach area of adequate width (determined by
 7          Coalview) . . . Coalview shall be responsible for evaluating the impoundment
            conditions on a daily basis . . . Coalview shall also be responsible for
 8          determining any unsafe conditions that prohibit the dredge from being operated
            in various areas of the impoundment structures . . . The following policies and
 9          procedures shall be enforced by Coalview to prevent injury while operating the
            dredge . . . .
10

11   Id. at 2, 6-7 (emphasis added).

12          After MSHA lifted the K Order, it required that TCM submit additional modifications

13   to the April 2019 operating plan in order for Coalview and TCM to re-commence operations.
14
     Fish Supp. Dec., ¶35. TCM and Coalview, through as recently as September 12, 2019 have
15
     been working together to submit the required revised operating plan, which, consistent with the
16
     April 2019 operating plan that TCM submitted to MSHA, again provides that Coalview is the
17
     current operator, and will continue to be the operator going forward. The current draft of the
18

19   revised operating plan again sets forth in great detail the same representations to MSHA that

20   were contained in the April operating plan regarding Coalview continuing as the operator. See
21   Fish Supp. Dec., ¶36 & Ex. C thereto. To Coalview’s knowledge, TCM has never informed
22
     MSHA that it purports to have terminated Coalview and the MSA, nor of its purported
23
     intention to bring in another operator, as TCM claims in this litigation. Fish Supp. Dec., ¶37.
24
            Indeed, TCM recently represented to MSHA that TCM and Coalview met on Friday,
25

26   September 6, and “continued to work on getting a final draft prepared and that we are targeting


                                                                        GARVEY SCHUBERT BARER, P.C.
                                                                                   eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                           1191 second avenue
                                                                          seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 9                                                  206 464 3939
 1   the end of this week [September 13] for completion.” Id. ¶ 36 & Ex. D thereto. Coalview
 2   anticipates that the final plan will be submitted to MSHA the week of September 16, and that
 3
     there will not be any substantial changes regarding the matters set forth therein. Id. TCM also
 4
     has assisted Coalview in re-commencing its operations, including, without limitation, by
 5
     supplying several pieces of equipment after its claimed date of termination of the MSA,
 6

 7   including, a Cat D10 Dozer, trash pump, and water pump. Id., ¶38. TCM has also requested

 8   payment for, and accepted payment of, certain amounts it claims are due under the parties’

 9   ground lease. Id., ¶39.
10
             It is clear that TCM’s conduct and representations to MSHA and Coalview during the
11
     plan process are entirely inconsistent with its claim made before this Court that the MSA has
12
     been terminated. Id., ¶40.
13
          E. Coalview’s Finances
14

15              a. Coalview’s Financial Condition

16           Coalview is solvent. Fish Supp. Dec., ¶44; Wilson Decl. (D.E. 165), ¶¶ 6-9; see also
17   Declaration of Garrett Wilson in Opposition to MSJ (filed contemporaneously hereto, “Wilson
18
     Supp. Dec.”), ¶¶6-9 and 13-22. Coalview has not made any general assignment or any general
19
     arrangement for the benefit of creditors, and has not filed, nor has any intention of filing or
20
     commencing, any petition or cause of action under any bankruptcy or similar law for the
21

22   protection of creditors, nor has such a petition been involuntarily filed against Coalview. Fish

23   Supp. Dec., ¶¶45-46.12 Beginning in May 2018, TCM refused to pay Coalview for its invoices,

24   including Invoice “Revision” 2018-06-001 for $311,661.85; (b) Invoice Revision 2018-06-003
25
     12
26     Further, Coalview is current on payment of its workforce. However, if TCM terminates the agreements,
     Coalview will be forced out of business and to lay off its entire workforce. Fish Supp. Dec.,, ¶53.

                                                                          GARVEY SCHUBERT BARER, P.C.
                                                                                     eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                             1191 second avenue
                                                                            seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 10                                                   206 464 3939
 1   for $124,256.03; and (c) Invoice 2018-07-001 for $402,688.19. Id., ¶47. Even after Coalview
 2   obtained an Injunction Order in October 2018 requiring TCM to pay Coalview for these
 3
     invoices (D.E. 34), TCM refused to pay the monies it owed. Id., ¶48. It was not until February
 4
     2019 that TCM finally paid Coalview $1,522,789.49, about 90% of the outstanding amount.
 5
     Id., ¶49. TCM’s failure to pay Coalview monies owed has contributed to Coalview’s financial
 6

 7   condition. Id., ¶50; Wilson. Dec. , ¶ 7, 22-23; Wilson Supp. Dec., ¶¶16, 22-23.

 8                   b. Coalview’s Debts

 9          Bond Payments: On June 27, 2019, the bondholders, in coordination with exercising
10
     remedies to require TCM to continue to perform under the MSA, see supra, sent a letter to
11
     Coalview declaring a default for “Failure to maintain a Debt Service Coverage Ratio of 1.0x.”
12
     See June 27 Letter, Fish Supp. Dec., ¶54. The Bondholders did not declare a default for non-
13
     payment of bond amounts, about which TCM – who has no right or entitlement to those
14

15   payments – complains in its MSJ. Id., ¶55. Indeed, the bondholders understand Coalview’s

16   circumstances and have been working along with Coalview in order to get Coalview back into
17   operation. Id., ¶56. The bondholders’ position is unequivocally that “[i]n the event TA Mining
18
     is enjoined from terminating [the MSA], the holders would agree to permit Coalview to
19
     continue to operate pursuant to the terms of the bond documents and Project Agreements.” D.E.
20
     163 at 12; Fish Supp. Dec., ¶57. Moreover, the bondholders have indicated their willingness to
21

22   work with Coalview, including, without limitation, entering into a cooperation agreement with

23   Coalview under which the bondholders would forebear on debt service payments, other than

24   from excess revenues, and the bondholders otherwise are willing to negotiate a restructuring of
25   any past due amounts. Fish Supp. Dec., ¶58 & Ex. E thereto. In short, Coalview anticipates an
26

                                                                       GARVEY SCHUBERT BARER, P.C.
                                                                                 eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                         1191 second avenue
                                                                        seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 11                                               206 464 3939
 1   agreement with the bondholders under which any amounts about which TCM complains in its
 2   MSJ will not be due, as claimed by TCM. Id.
 3
            Related Parties: Coalview Recovery Group LLC and Gables Energy Partners I, LLC
 4
     are entities related to Coalview, principally owned by the executive director of Coalview. Fish
 5
     Supp. Dec., ¶59. TCM argues in its MSJ that Coalview has failed to pay Coalview Recovery
 6

 7   Group’s invoices in the amount of $1,290,246.74 and Gables Energy Partners in the amount of

 8   $347,737.70. D.E. 179 at 6. Timely payment of these monies to Coalview Recovery Group and

 9   Gables Energy Partners has been excused by these related parties. Fish Supp. Dec., ¶60.
10
     Accordingly, these debts are not due. Id.
11
            Payments to TCM: TCM argues in its MSJ that Coalview has failed to pay TCM
12
     $119,453.50. D.E. 179 at 6. TCM has never declared any default relating to the payment of
13
     such sums, which represent royalty payments. Fish Supp. Dec., ¶63. For any purported failure
14

15   to pay amounts due under the MSA, the MSA requires written notice and 30 days to cure.

16   MSA, ¶11.02(a); Fish Supp. Dec., ¶64. To date, TCM has not provided Coalview with written
17   notice of any purported default for amounts due under the MSA (nor an opportunity to cure).
18
     Fish Supp. Dec., ¶65. Instead, when Coalview informed TCM in or about December 2018 that
19
     the Indenture of Trust Agreement, to which TCM consented, required payment be made first to
20
     the bondholders before Coalview was permitted to pay any royalties to TCM, TCM consented.
21

22   Id., ¶66. TCM did not bring the issue up again until it filed its MSJ. Id.

23          Third Party Payments: TCM argues in its MSJ that Coalview is not paying the

24   undersigned firm, Kluger Kaplan. Id. at 11. Coalview, and not any third party, has timely paid
25   all of Kluger Kaplan’s invoices to date. Fish Supp. Dec. ¶67.
26

                                                                         GARVEY SCHUBERT BARER, P.C.
                                                                                    eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                            1191 second avenue
                                                                           seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 12                                                  206 464 3939
 1                                  III.     ARGUMENT AND AUTHORITIES
 2           A. TCM Not Entitled to Judgment As a Matter of Law: The Parties’ Agreements
 3              Prohibit TCM’s Claimed Termination of the MSA

 4           TCM’s MSJ requests the Court to find that TCM properly terminated the MSA. D.E.

 5   179 at 24. However, it is already determined on this record that Article 12.04 of the MSA
 6   requires TCM to continue to “diligently proceed with the performance of [the] Agreement,”
 7
     “[n]otwithstanding any Disputes arising out of this Agreement.” D.E. 34 at 4.13 As the parties’
 8
     dispute TCM’s termination of the MSA, and there remain several genuine issues of material
 9
     fact regarding TCM’s termination, Article 12.04 of the MSA and the Injunction Order both
10

11   require TCM’s MSJ be denied and that TCM be ordered to continue to perform.

12           Moreover, TCM cannot dispute that the Consent Agreement unambiguously provides

13   the bondholders with an opportunity to cure and to exercise rights and remedies of their own in
14
     the event of a purported breach by Coalview, and expressly prohibits TCM from terminating
15
     the MSA in the meantime.14 Thus, the clear and unambiguous language of the MSA and the
16
     Consent Agreement both independently require that TCM’s MSJ be denied, or that summary
17
     judgment be entered in Coalview’s favor, as TCM is required to continue to perform.
18

19           B. TCM is Not Entitled to Judgment As a Matter of Law/Genuine Issue of
                Material Fact: TCM has Waived, or is Estopped from Asserting, Termination
20              of the MSA, or Termination Otherwise Fails By Election of Remedies
21

22

23   13
       Moreover, the Court already rejected TCM’s insolvency default argument in granting its Injunction Order and
     requiring TCM to continue to perform. D.E. 34 at 4 (“[TCM] also argues that to the extent Coalview is unable to
24   pay its debts (is insolvent), that too is a default under the MSA”).

25
     14
       See D.E. 4-6, (Consent Agreement), Article I(c) (“If requested by Secured Party [bondholders] in writing within
     such ninety (90) day period following receipt of such notice [of default by TCM] . . . , then irrespective of any
26   default by Borrower under such Project Agreement TA Mining and Guarantor shall continue performance of their
     respective obligations under the Project Agreements and the Guarantee Agreement”) (emphasis added).

                                                                                  GARVEY SCHUBERT BARER, P.C.
                                                                                             eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                     1191 second avenue
                                                                                    seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 13                                                           206 464 3939
 1           In addition to TCM’s claimed termination being prohibited by the parties’ contracts,
 2   TCM’s own contradictory conduct requires denial of the MSJ. Indeed, TCM has taken action
 3
     wholly inconsistent with its position that the MSA has been terminated. Most significantly, as
 4
     discussed supra in Section II(D), TCM has expressly represented to MSHA that Coalview is
 5
     currently the operator, and will continue to be the operator, on a going forward basis. Further
 6

 7   inconsistent with its claimed termination, TCM has assisted Coalview in getting back into

 8   operation, including supplying various equipment to Coalview. See Fish Supp. Dec., ¶38. Thus,

 9   TCM’s true position, as represented to the federal government, is entirely inconsistent with its
10
     litigation posture that the MSA has been terminated. For whatever its reasons, TCM is either
11
     mispresenting to this Court or to MSHA. TCM’s inconsistent positions cannot be reconciled.
12
             Thus, TCM has waived its right or is estopped from terminating the MSA. TCM cannot
13
     represent to the government that Coalview is the operator, while arguing the opposite before
14

15   this Court. Indeed, Coalview has reasonably relied to its detriment on TCM’s representations to

16   Coalview and to MHSA and TCM’s conduct, including spending time and money preparing
17   operating plans in cooperation with TCM and MSHA, and planning and preparing to re-
18
     commence operations based on those representations. Fish Supp. Dec., ¶43. It is well-settled
19
     that a party may, through its course of performance, waive a term of a contract, either
20
     retrospectively, i.e., in connection with a past obligation or condition, or prospectively.15
21

22   TCM’s inconsistent positions and representations to MSHA are a clear bar to its claim here that

23
     15
        See Kamco Supply Corp. v. On the Right Track, LLC, 49 N.Y.S.3d 721 (N.Y. App. Div. 2017) (sellers, by
24   electing to continue agreements despite purchasers' breach, waived right to terminate agreements based on initial
     breach); Didco Urban Renewal Co. v. Mann Mgmt., Inc., 637 N.Y.S.2d 131, 132 (1996) (material issues of fact as
25   to whether plaintiff either waived or was estopped from terminating parties’ agreement precluded summary
     judgment); Zemel v. Horowitz, 815 N.Y.S.2d 496 (N.Y. Sup. 2006) (doctrine of judicial estoppel or quasi-estoppel
26   prevents a party from taking inconsistent positions, such as in a court proceeding versus with the government, in
     this instance in a tax return).

                                                                                  GARVEY SCHUBERT BARER, P.C.
                                                                                             eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                     1191 second avenue
                                                                                    seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 14                                                           206 464 3939
 1   the MSA has been terminated. Accordingly, summary judgment should be granted in
 2   Coalview’s favor on this issue, but, at the very least, TCM’s contradictory conduct presents
 3
     genuine issues of material fact that preclude summary judgment in TCM’s favor.16 17
 4
             Moreover, with respect to purported but undeclared breaches dating back to 2017 that
 5
     TCM now complains about in its MSJ, see D.E. 179 at 418, TCM undoubtedly has waived, is
 6

 7   estopped from now complaining about, or otherwise has elected to continue to perform despite,

 8   these years old purported breaches. Bigda v. Fischbach Corp., 849 F. Supp. 895, 901 (S.D.N.Y.

 9   1994) (continued performance after alleged breaches precludes termination, finding material
10
     issues of fact existed as to whether actions were pretext used to justify otherwise calculated
11
     termination of agreement); see also In re Gordon Car & Truck Rental, Inc., 59 B.R. 956, 959
12
     (Bankr. N.D.N.Y. 1985) (party waived any right to terminate agreement based on insolvency
13
     clause where party knew or should have known other party’s financial condition and continued
14

15   with contracts). At a minimum, the record is replete with genuine issues of material fact

16   regarding TCM’s contradictory conduct, election of remedies and waiver.
17

18   16
        Alternatively, or additionally, TCM has lost its right to terminate the MSA based on its election of remedies.
     Under New York’s election of remedies doctrine, a non-breaching party that continues to perform loses its right to
19   otherwise terminate the contract based upon that breach at some later point. See, e.g., Calvin Klein Trademark
     Trust v. Wachner, 129 F.Supp.2d 254, 258–59 (S.D.N.Y.2001) (plaintiffs could not seek termination of contract
20   where they continued to perform under contract despite being aware of various breaches). Here, TCM has
     performed under the MSA, by supplying Coalview with equipment, cooperating with Coalview to obtain approval
21   from MSHA in order to continue operations and, and expressly representing to MSHA that Coalview is, and will
     continue to be, the operator. Thus, TCM has lost its right to terminate the MSA based on a purported insolvency
22   default by electing to voluntarily continuing to perform under the MSA.
     17
23       Despite declarations of termination or form reservations of rights included in certain correspondence from
     TCM’s counsel, TCM’s actions unequivocally demonstrate that TCM has continued to perform. Likely, this is in
24   part because the MSA, Consent Agreement, and Injunction Order require TCM to continue to perform. See supra.
     It is further worth noting that a contractual “no-waiver” provision does not immunize TCM from the consequences
25   of its election of remedies. See ESPN, 76 F. Supp. 2d at 390.
     18
26     For example, a June 2017 bond payment and forbearance agreement, a March 2017 (or prior) payments to
     Coalview Recovery Group and Gables Energy Partners, see supra, and June 2017 royalty payments. D.E. 179 at 6.

                                                                                   GARVEY SCHUBERT BARER, P.C.
                                                                                              eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                      1191 second avenue
                                                                                     seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 15                                                            206 464 3939
 1           C. TCM Not Entitled to Judgment As a Matter of Law: TCM Has Not Shown Nor
                Can it Show any Damages by the Purported Breach
 2

 3           TCM alleges that Coalview breached Article 11.02(c) of the MSA. D.E. 140 (Answer

 4   and Amended Counterclaim), ¶120. However, to state a claim for breach of contract under New

 5   York law, a party must allege damages as a result of the breach. 19 TCM has not demonstrated,
 6   and cannot demonstrate, any damages as the result of its claimed technical breach of the MSA.
 7
     To the contrary, TCM has agreed with and represented to the federal government that Coalview
 8
     is ready, willing, and able to continue work as soon as possible and to complete the project.
 9
     Thus, Coalview’s continued performance (and TCM paying Coalview for said work) is in
10

11   TCM’s best interest.20 Fish. Supp. Dec., ¶41. Indeed, once TCM pays Coalview for work

12   performed, Coalview’s financial situation will become a non-issue. Id., ¶42.

13           D. Genuine Issue of Material Fact: TCM’s Insolvency Claim is Belied by Record
14
             TCM argues it is permitted to terminate the MSA because Coalview is “bankrupt or
15
     insolvent.” D.E. 179 at 13. TCM’s notice of default was sent on March 29, 2019, claiming that
16
     “[a]ccording to Coalview's quarterly report filed with the Washington Economic Development
17
     Finance Authority for the fiscal quarter ending December 31, 2018, Coalview is insolvent.”
18

19   D.E. 135 (Amended Complaint), Ex. A. The terms of the MSA constrain TCM to argue only

20   this noticed basis of default. MSA, Article 11. But as set forth in greater detail in Garrett
21   Wilson’s Declaration and Supplemental Declaration, “TransAlta is incorrect in its allegation
22
     that Coalview was insolvent on and around December 31, 2018 (or more recently).” D.E. 165
23

24   19
       See First Inv'rs Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 168 (2d Cir. 1998) (affirming summary judgment
25   against plaintiff who could not prove damages).
     20
26     It is also well-settled that equity does not favor forfeitures. 151 W. Associates v. Printsiples Fabric Corp., 92
     A.D.2d 76, 80 (1983), such as what TCM is seeking here, despite suffering no damages.

                                                                                   GARVEY SCHUBERT BARER, P.C.
                                                                                              eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                      1191 second avenue
                                                                                     seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 16                                                            206 464 3939
 1   (Wilson Dec.) at 3. Indeed, both balance sheet and cash flow tests show Coalview was solvent
 2   on and around December 31, 2018. Id. Indeed, TCM’s MSJ and supporting Declaration are
 3
     devoid of any true solvency analysis. See Wilson Supp. Dec., ¶¶ 6-9 and 13-23 (setting forth in
 4
     detail flaws in TCM’s analysis, including focusing on irrelevant unadjusted historical
 5
     accounting information, failure to project future cash flows, and failing to acknowledge
 6

 7   realities regarding how businesses operate). Thus, Coalview has demonstrated that it was

 8   solvent, and that TCM’s claimed default was improper, under various recognized metrics.

 9           Indeed, TCM acknowledges in its MSJ that analysis under a balance-sheet or
10
     bankruptcy law standard the issue of solvency “might raise issues of material fact” D.E. 179 at
11
     13, n.11.21 Thus, the MSJ should be denied on this basis alone. Indeed, because TCM admits
12
     that Garrett Wilson’s analysis raises issues of fact, TCM sidesteps the issue, instead arguing
13
     that insolvency, which is not defined under the MSA, should be defined in the exact same
14

15   manner as the subsequent language in Article 11.02(c) regarding an inability to pay debts as

16   they fall due. D.E. 179 at 13. However, even if the Court were to accept TCM’s self-serving
17   interpretation, TCM’s argument still fails, as addressed infra.
18
             E. Genuine Issue of Material Fact: Coalview’s Ability to Pay Debts
19
             Contrary to TCM’s argument, Coalview does not rely on “a hopeful turnaround” D.E.
20
     179 at 12, to demonstrate its ability to pay debts. Instead, Coalview has presented competent
21

22   evidence demonstrating that Coalview was solvent as of December 2018 (TCM’s declared time

23   of insolvency) and was projected to continue to be solvent (under both a balance sheet and cash

24
     21
25      While TCM states it is not seeking summary judgment on this basis, it does not get to choose how it wishes the
     MSA should be interpreted in order to seek summary judgment only under its interpretation. At the very least by
26   its admission, TCM acknowledges that there may be internal ambiguity regarding the meaning of Article 11.02(c)
     of the MSA, which TCM has not demonstrated should be resolved in its favor on summary judgment.

                                                                                  GARVEY SCHUBERT BARER, P.C.
                                                                                             eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                     1191 second avenue
                                                                                    seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 17                                                           206 464 3939
 1   flow analysis) but for TCM’s failure to pay monies owed to Coalview and force majeure. D.E.
 2   165 at 3. As much as TCM wishes to deny it, TCM’s wrongful “withholding of amounts due to
 3
     Coalview was a significant contributor to Coalview’s financial status.” D.E. 165 at 3. It is well-
 4
     settled that a party’s breach (assuming Coalview was in breach) is excused by the other party’s
 5
     prevention of performance or prior breach.22 Moreover, failure to pay a single debt, even over a
 6

 7   long period, will usually not justify a finding that a debtor is generally not paying its debts as

 8   they become due for purposes of determining a debtor’s insolvency. In re Iridium, 373 B.R.

 9   283. Thus, there are clear genuine issues of fact regarding Coalview’ ability to pay debts.
10
             F. Genuine Issue of Material Fact: Coalview’s Payment of Debts
11
             TCM’s argument that Coalview failed to pay its debts fares no better. D.E. 179 at 5-6
12
     and 9-11. With respect to payments to the bondholders, in addition to the Consent Agreement
13
     precluding TCM’s claimed termination, see supra, the bondholders have confirmed that they
14

15   will continue with Coalview if Coalview succeeds on its injunction motion. D.E. 163 at 12.

16   Moreover, as set forth supra, the bondholders have indicated their willingness to work with
17   Coalview and forebear on the amounts about which TCM complains in its MSJ. Fish Supp.
18
     Dec., ¶58 & Ex, E.23 Thus, TCM has no basis or standing to complain regarding the bond
19
     payments. Nor can TCM complain about payments to Coalview Recovery or Gables Energy, as
20
     timely payment of these amounts have been excused by these related parties. Fish Supp. Dec.,
21

22   ¶¶59-61. With respect to royalty payments, TCM cannot now, for the first time and without

23   22
        See, e.g., Merrill Lynch & Co. Inc. v. Allegheny Energy, Inc., 500 F.3d 171, 186 (2d Cir. 2007) (“Under New
     York law, a party’s performance under a contract is excused where the other party has substantially failed to
24   perform its side of the bargain or, synonymously, where that party has committed a material breach”); In re Food
     Mgmt. Group, LLC, 372 B.R. 171 (Bankr. S.D.N.Y. 2007) (anticipatory breach relieved other party of obligation
25   to demonstrate that they could have performed, pursuant to New York doctrine of prevention of performance).
     23
26    Loan extensions, modifications, restructurings and forbearance are common occurrences for going concerns. See
     Wilson Supp. Dec., ¶23.

                                                                                 GARVEY SCHUBERT BARER, P.C.
                                                                                            eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                    1191 second avenue
                                                                                   seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 18                                                          206 464 3939
 1   giving the required notice under the MSA, complain about an alleged default dating back to
 2   “early 2017.” D.E. 179 at 10; Fish Supp., ¶¶62-66. With respect to TCM’s argument regarding
 3
     payments to Kluger Kaplan, D.E. 179 at 11, this claim similarly has no merit. See Fish Supp.,
 4
     ¶¶67-68. The authority cited by TCM in inapposite.24 Here, TCM’s analysis of Coalview’s
 5
     debts is misplaced and Coalview’s opposition evidence presents genuine issues of material fact
 6

 7   precluding summary judgment.

 8            G. TCM Not Entitled To Judgment as a Matter of Law and Genuine Issues of
                 Material Fact Exist: TCM’s Claimed Default is Barred by the Prevention
 9               Doctrine and Any Purported Breach is Excused by Force Majeure
10
              TCM’s claimed termination is barred by the “prevention” or “hindrance” doctrine, as
11
     TCM’s failure to pay amounts owed to Coalview frustrated or prevented Coalview from
12
                                                               25
     complying with Article 11.02(c) of the MSA.                    See Wilson Dec. (D.E. 165), ¶¶8, 23; Wilson
13
     Supp. Dec., ¶¶16, 22, 23 (TCM’s nonpayment of $1.5 million in invoices due to Coalview was
14

15   a significant contributing factor to the company’s arrearages).

16            Additionally, any purported breach is excused by force majeure. Article 9.01 of the
17   MSA provides a broad, non-exhaustive list of events, which clearly includes weather conditions
18
     and governmental approvals. The unambiguous intent of the MSA’s force majeure provisions
19
20   24
        TCM cites to Brookfield Asset Mgmt., Inc. v. AIG Fin. Products Corp., 2010 WL 3910590 (S.D.N.Y. Sept. 29,
     2010), an inapplicable case where the court granted a motion to dismiss plaintiff’s claim for failing to state a claim
21   based on an “inability to pay” event of default but found that plaintiff stated a claim based on insolvency. Here,
     Coalview has demonstrated both its solvency and ability to pay debts, and that any purported inability was waived
22   by TCM or excused by force majeure, none of which facts were at issue in Brookfield. TCM also relies on an
     inapplicable Oklahoma bankruptcy case, which involved the denial of counsel’s application for compensation and
23   reimbursement of attorneys’ fees.
     25
24      See Wolff & Munier, Inc. v. Whiting-Turner Contracting Co., 946 F.2d 1003, 1007 (2d Cir.1991) (under New
     York law, each party to contract impliedly agrees not to hinder or obstruct other party’s
25   performance); Westerbreke Corp. v. Daihatsu Motor Co., Ltd., 304 F.3d 200, 212 (2d Cir.2002) (party cannot act
     in such way to “frustrate[ ] or prevent[ ] the occurrence of [a] condition”); Gray v. Met Contracting Corp., 167
26   N.Y.S.2d 498, 501 (1957) (plaintiffs estopped from urging default situation for which they were responsible).



                                                                                     GARVEY SCHUBERT BARER, P.C.
                                                                                                 eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                         1191 second avenue
                                                                                        seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 19                                                               206 464 3939
 1   is that the parties agreed various specifically delineated and non-delineated events could occur
 2   that would excuse performance. MSA, ¶9.01. The catastrophic sinking of the dredge, involving
 3
     an electrical outage, and which MSHA concluded was caused at least in part by “stormy
 4
     weather”, are both often considered acts of god or force majeure events26, thus fitting squarely
 5
     within the MSA’s broad definition of force majeure. TCM argues that the dredge sinking was
 6

 7   foreseeable and within Coalview’s control. D.E. 188 at 7. That is unpersuasive.

 8   Unforeseeability is not a requirement under the MSA to constitute force majeure. See MSA,

 9   Article 9.27 In any event, the record belies TCM’s argument. See Fish Supp. Dec.,¶¶ 11-28
10
     (setting forth numerous reasons the force majeure was unforeseeable and not within Coalview’s
11
     reasonable control, including “stormy weather”, power outage, Coalview’s safety record, and
12
     critiques of MSHA’s findings, as well as critiques of MSHA’s conclusions). Moreover, TCM
13
     arguing something is foreseeable does not make it so. Indeed, “foreseeability is generally
14

15   a question of fact for the jury.”28

16            However, even if, arguendo, the sinking of the dredge did not constitute force majeure
17   under the MSA (and further assuming that the Court were permitted to weigh, on a motion for
18
     summary judgment, the competing evidence regarding whether the sinking of the dredge was
19
     reasonably within Coalview’s control or foreseeable), MSHA’s investigation and K Order are
20
     26
       See, e.g., Facto v. Pantagis, 915 A.2d 59, 63 (App. Div. 2007) (power outage, even though “not absolutely
21   unforeseeable”, was “act of god” or otherwise was “unforeseen event or circumstance” that relieved party of
     obligation to perform under force majeure provision of contract).
22
     27
        The Court in Phibro Energy, Inc. v. Empresa De Polimeros De Sines Sarl, 720 F. Supp. 312, 318 (S.D.N.Y.
23   1989) noted that the law is “not settled” regarding whether a court must construe force majeure as to unforeseeable
     events. In any event, the record is clear that the events here were unforeseeable, or at the very least, that there are
24   issues of fact regarding same regarding this issue, to be determined by a jury.
     28
25      Karamarios v. Bernstein Mgmt. Corp., 612 N.Y.S.2d 12, 13 (1994); see also Flacke v. NL Indus., Inc., 644
     N.Y.S.2d 404, 407 (1996) (issues of fact regarding application of force majeure provision precluded summary
26   judgment); Stinnes Interoil, Inc. v. Apex Oil Co., 604 F. Supp. 978, 983 (S.D.N.Y. 1985) (whether force majeure
     clause applied to situation, thus excusing performance, presented factual question).

                                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                                 eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                         1191 second avenue
                                                                                        seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 20                                                               206 464 3939
 1   expressly contemplated by the MSA’s definition of force majeure.29 Thus, the over eight-month
 2   unforeseeable delay caused by MSHA’s K Order is clearly encompassed within force majeure.
 3
              TCM relies exclusively on a report recently issued by MSHA (the “MSHA Report”) to
 4
     argue against force majeure. But the MSHA Report contains “hearsay within hearsay” pursuant
 5
     to Fed. R. Evid. 805 and should not be permitted under the public record hearsay exception
 6

 7   of Fed. R. Evid. 803(8). 30 In short, the MSHA Report contains an inadequate foundation for

 8   the conclusions asserted, is speculative and conclusory, lacks supporting evidence, and if

 9   accepted as conclusive, improperly invades on the province of the fact finder, particularly
10
     regarding the disputed force majeure issue.31 32
11
              At the very least, these matters raise genuine issues of fact regarding force majeure and
12
     the weight to be afforded to the MSHA Report that preclude summary judgment. Indeed, even
13

14

15   29
        See MSA, ¶9.01 (“acts of governmental authorities; inability to obtain, maintain, renew or operate under
     necessary permits, licenses, and governmental or third-party approvals after applying for same using their
16   reasonable commercial efforts; or other such similar acts, conditions, or events . . . .”) (emphasis added).
17   30
       See supra, n.10 & 11 (setting forth various issues regarding trustworthiness and correctness of report, including
     that it relies on interviews with several TCM employees, without any mention of pending litigation or potential
18   biases, and pointing out various inaccuracies and where report ignores undisputed facts).

19   31
       When the trustworthiness of such a report has been challenged, courts may look to several factors to determine if
     the report is admissible: the timeliness of investigation; special skill or experience of investigators; any possible
20   motivation problems, as well as unreliability, inadequate investigation, inadequate foundation for conclusions, and
     invasion of the jury's province. Anderson v. Westinghouse Savannah River Co., 406 F.3d 248, 264 (4th Cir. 2005)
21   (affirming exclusion of government agency assessment report); Denny v. Hutchinson Sales Corp., 649 F.2d 816,
     821 (10th Cir. 1981) (lack of formal procedures and opportunity to cross-examine witnesses are proper factors in
22   determining trustworthiness of findings in government agency report, finding court did not abuse discretion in
     refusing to admit report); Franklin v. Skelly Oil Co., 141 F.2d 568, 572 (10th Cir. 1944) (cited by Advisory
23   Committee to provide guidance on trustworthiness issue) (report of gas inspector relating to cause of fire was
     properly excluded because findings contained were “merely the opinion of one whose official office and duty does
24   not rise to the dignity of an adjudicator of causes and effects” noting trustworthiness particularly questionable
     where conclusion not admissible by direct testimony or no opportunity to cross-examine).
25   32
       Even if, arguendo, the MSHA Report is otherwise admissible it should be excluded as unfairly prejudicial under
26   Fed. R. Evid. 403. The unfair prejudice of the conclusions in the MSHA Report - issued just this month - without
     opportunity for cross examination - substantially outweigh any probative value.

                                                                                     GARVEY SCHUBERT BARER, P.C.
                                                                                                eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                        1191 second avenue
                                                                                       seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 21                                                              206 464 3939
 1   if the Court considers the MSHA Report, it need only look to MSHA’s conclusion that “stormy
 2   weather” was a “root cause” to find a genuine issue of fact.33
 3
              That the MSJ should be denied on force majeure is evident from Phibro Energy, Inc. v.
 4
     Empresa De Polimeros De Sines Sarl, 720 F. Supp. 312, 319 (S.D.N.Y. 1989), a case cited by
 5
     TCM. In Phibro, the plaintiff claimed that an electrical breakdown was not an “accident”
 6

 7   within the meaning of the contract and that the event was foreseeable. The court disagreed,

 8   denying summary judgment and stating that “[w]hether or not the shutdown was an accident, or

 9   in fact controllable, is a question for the finder of fact to resolve.” Id. at 319 (emphasis
10
     added).34 Similarly here, genuine issues of material fact exist regarding whether the force
11
     majeure was controllable or foreseeable. The other cases cited by TCM are wholly inapplicable
12
     or further support Coalview’s force majeure argument.35 For example, Tug Blarney, LLC v.
13
     Ridge Contracting, Inc., 14 F. Supp. 3d 1255 (D. Alaska 2014) involved a maritime contract,
14

15
     33
        At a minimum, if the Court’s decision rests at all on the Report, then pursuant to Rule 56(d), the MSJ should be
     denied or deferred until Coalview is permitted sufficient time to present facts essential to justify its opposition. See
     ERMI, LLC v. Int'l Rehab. Services, Inc., 2019 WL 3285933, at *2 (W.D. Wash. July 22, 2019) (Leighton, J.)
16   (deferring ruling on summary judgment under Rule 56(d)). At the very least, Coalview should be provided an
     opportunity to present its position through direct evidence and cross examination of the relevant witnesses, and to
17   otherwise challenge MSHA’s conclusions. To rely on the MSHA Report as conclusive on summary judgment,
     without providing Coalview with an opportunity to rebut same and present its own version of the facts, would be
18   unduly prejudicial and deny Coalview due process. Indeed, the MSHA Report was only published on or about
     September 4, 2019. Moreover, the Report lists 46 people involved in the investigation, 7 of which were TCM
19   employees (and therefore biased given TCM’s posture in the case), and 11 of which were MSHA employees.
     Coalview has not had an opportunity to notice for deposition or subpoena any of the non-Coalview employees
20   identified in the MSHA Report. Additionally, now that the K Order has been lifted, Coalview can begin to perform
     its own independent investigation. Fish. Supp. Dec.¶20. Moreover, Coalview served discovery on TCM regarding
21   TCM’s allegations that the Force Majeure was within Coalview’s control, but TCM improperly objected and
     refused to produce relevant documents, requiring Coalview to file its pending motion to compel (D.E. 197).
22
     34
        The Phibro court further held that “[m]echanical problems may constitute force majeure under certain
23   circumstances” and that “reasonable inference could be drawn from the evidence that the event was not
     foreseeable.” Id. at 320 (“The dispute over whether the February 23 shutdown was foreseeable raises genuine
24   issues of material fact and summary judgment is therefore inappropriate”).
     35
25      See Route 6 Outparcels, LLC v. Ruby Tuesday, Inc., 931 N.Y.S.2d 436, 438 (2011) (applying Pennsylvania law,
     finding that global economic crisis did not constitute force majeure under lease); Kel Kim Corp. v. Cent. Markets,
26   Inc., 519 N.E.2d 295, 297 (1987) (inability to procure and maintain public liability insurance did not fall within
     force majeure).

                                                                                       GARVEY SCHUBERT BARER, P.C.
                                                                                                  eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                          1191 second avenue
                                                                                         seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 22                                                                206 464 3939
 1   governed by admiralty law, where the parties specifically contracted regarding the
 2   seaworthiness of the vessel at issue and where the force majeure clause was “limited to specific
 3
     events” and not a broad or non-exhaustive like the MSA.36                            TCM further argues that
 4
     “equipment failure, equipment loss, or anything of the sort” are not included in Force Majeure
 5
     under the MSA. D.E. 179 at 16. However, TCM’s argument is contradicted by Article 9.04,
 6

 7   which merely excludes “scheduled or routine maintenance or repair” from Force Majeure.

 8   MSA, ¶9.04 (emphasis added). Naturally, unscheduled and unexpected equipment failure is

 9   therefore within the force majeure provision.37
10
                 TCM next argues that MSHA’s investigation and K Order were foreseeable. D.E. 179 at
11
     19.38 It strains credulity to claim that a storm, power outage, dredge sinking, tragic death of a
12
     Coalview employee, followed by an eight month long MSHA investigation during which
13
     Coalview was prohibited from performing any work were foreseeable. However, even if TCM
14

15   could prove that it was foreseeable, it would have to do so to a jury, to whom such questions of

16   fact are reserved. See supra. TCM further relies on two wholly and easily distinguishable cases,
17   Watson Labs., Inc. v. Rhone-Poulenc Rorer, Inc., 178 F. Supp. 2d 1099 (C.D. Cal. 2001) and
18
     Nissho-Iwai Co. v. Occidental Crude Sales, 729 F.2d 1530 (5th Cir. 1984) to argue that the K
19
     36
       In an attempt to expand the significance of the Alaskan maritime court holding which analyzed a limited force
20   majeure clause, TCM misquotes Tug Blarney in its MSJ. Compare D.E. 179 at 17 (“movant had “failed to identify
     any authority which support[ed] the notion that the unexplained sinking of a vessel qualifies as an act of God
21   under a force majeure clause” with Tug Blarney, 14 F. Supp. 3d 1255, 1276 (movant “provided no compelling
     authority that the unexplained sinking of a ship qualifies as an act of God under the force majeure clause.”).
22
     37
        TCM further argues that Osborn v. Wilson & Co., Inc., 193 N.Y.S. 241 (Sup. 1922), cited by Coalview is
23   distinguishable because there “the force-majeure clause provided that a force-majeure event would include ‘floods,
     drought, or other unavoidable cause preventing Seller from filing this contract in full.’” D.E. 179 at 19 (TCM’s
24   emphasis). TCM argues that “[h]ere, the MSA does not include ‘other unavoidable causes.’” Id. However, Article
     9.01 contains almost identical language: “or other such similar acts, conditions, or events which prevent the
25   dredging, producing, processing, and/or loading of WCS by Contractor, or the receiving, transporting, and/or
     unloading of Refined Coal or Non-coal Slurry by the Parties.”
26   38
          Again, the plain language of the MSA does not require the event be unforeseeable to constitute force majeure.

                                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                                 eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                         1191 second avenue
                                                                                        seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 23                                                               206 464 3939
 1   Order does not constitute force majeure (despite the MSA’s clearly providing otherwise). D.E.
 2   179 at 20. Both cases support denial of TCM’s MSJ because they stand for the proposition that
 3
     genuine issues of material fact exist precluding summary judgment.39
 4
              H. Genuine Issue of Material Fact: TCM’s Claimed Lack of Notice of Force
 5               Majeure is Specious
 6            TCM’s argument that Coalview failed to give proper notice of force majeure, D.E. 179
 7
     at 23-24, is precluded by genuine issues of material fact. Preliminarily, however, TCM
 8
     improperly raises this argument for the first time in its MSJ. Indeed, nowhere in any of TCM’s
 9
     pleadings or even in the various correspondence exchanged between the parties regarding Force
10

11   Majeure did TCM claim that it was not provided timely or proper notice of the Force Majeure.

12   See, e.g. D.E. 140 (TCM’s Answer and Counterclaim), at ¶ 96. The Ninth Circuit has explained

13   that where a parties’ pleading “does not include the necessary factual allegations to state a
14
     claim, raising such claim in a summary judgment motion is insufficient to present the claim to
15

16

17
     39
          Watson involved a dispute between pharmaceutical companies regarding a contract to supply
18   hypertension drugs. At the time the parties signed the agreement, there was an FDA Consent Decree in place (for
     prior violations) providing “the FDA could immediately order [the party] to stop all manufacturing of
19   pharmaceutical products.” Id. at 1104. After the party violated the Consent Decree, the FDA ordered the party to
     cease manufacturing drugs, as warned. Id. at 1105. Even still, the court found whether the FDA shutdown was
20   “beyond the reasonable control” of Defendant was “a factual question that the Court cannot resolve on a motion
     for summary judgment.” Id. at 1111 (emphasis added). While the Watson court further found that the shutdown
21   was foreseeable, it relied on several important factors, which are not present here, including that the parties were
     “fully apprised of the terms of the [] ‘Consent Decree’ allowing for immediate FDA shutdown in the event of
22   future [] violations)” Id. at 1113-14. Thus, TCM’s attempt to compare the situation in Watson, where the parties
     were specifically aware of the possibility of the shutdown at the time they signed the contract, with the facts at
23   hand is wholly disingenuous. TCM’s reliance on Nissho is more of a reach, wherein Occidental, an American oil
     company, who contracted to supply oil to Nissho, separately contracted with the Libyan government to export oil
24   in exchange for royalty payments and taxes. The Libyan Government and Occidental got into a dispute because
     Occidental “withheld $117 million that it owed the Government”, after which Occidental refused to pay, the
25   government prevented Occidental from exporting oil. The force majeure (governed by California law) issue went
     to the jury. Id. at 1540. Indeed, with respect to whether the issue was within the party’s control, Nissho expressly
26   held that “[n]or was the trial court required to decide the issue of reasonable control as a matter of law. The issue
     is a classic jury question.” Id. at 1543 (emphasis added). Similarly here, there are many issues reserved for a jury.

                                                                                     GARVEY SCHUBERT BARER, P.C.
                                                                                                eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                        1191 second avenue
                                                                                       seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 24                                                              206 464 3939
 1   the district court.”40 TCM raises no such denial or affirmative defense. TCM’s attempt to raise
 2   this new unpled claim for the first time in its MSJ is should be rejected. Id. Moreover, and in
 3
     any event, Coalview did provide notice to TCM of the Force Majeure, Fish Supp. Dec., ¶13,
 4
     and the authorities cited by TCM are easily distinguishable. TCM nowhere argues that it was
 5
     unaware of the Force Majeure and in fact TCM acknowledges that it did receive written notice
 6

 7   of the Force Majeure. D.E. 179 at 24. Faced with that fact, TCM is left to argue that the written

 8   notice was not “prompt.” D.E. 179 at 23. However, Coalview provided prompt notice of the

 9   Force Majeure, Fish Supp. Dec., ¶13, and the cases cited by TCM are wholly inapplicable.41
10
                                                         CONCLUSION
11
               TCM is not entitled to judgment as a matter of law, and additionally genuine issues of
12
     material fact permeate the record. Coalview respectfully requests the Court deny the MSJ,
13
     enter summary judgment in Coalview’ favor that TCM waived or is estopped from asserting its
14

15   claim of terminating the MSA and is required under the MSA and/or Consent Agreement to

16   continue to perform, and grant such further relief for Coalview as the Court deems just and
17   proper.
18
     40
        Forest Serv. Employees for Envtl. Ethics v. United States Forest Serv., 341 F. Supp. 3d 1217, 1224–25 (W.D.
19   Wash. 2018) (Leighton, J.) (citing Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058, 1079–80 (9th Cir. 2008)).
     41
        See Vitol S.A., Inc. v. Koch Petroleum Group, LP, 2005 WL 2105592 (S.D.N.Y. Aug. 31, 2005) (applying
20   Kansas law) (defendant failed to timely deliver product under contract that provided time was of essence,
     defendant claimed force majeure despite otherwise not having necessary cargo, and defendant never gave any
21   notice to the other party); In re The Containership Co., 2016 WL 2341363 (Bankr. S.D.N.Y. Apr. 29, 2016)
     (contract required notice of force majeure be provided within seven business days, and Defendants failed to give
22   any notice of alleged force majeure condition); United States v. Alshabkhoun, 277 F.3d 930 (7th Cir. 2002)
     (contract required party to notice other party in writing of force majeure event, which party completely failed to
23   do); Superior Oil Co. v. Transco Energy Co., 616 F. Supp. 98 (W.D. La. 1985) (party never gave written notice of
     force majeure despite requirement to do so as soon as possible after occurrence); Res. Inv. Corp. v. Enron Corp.,
24   669 F. Supp. 1038, 1043–44 (D. Colo. 1987) (defendants failed to comply with notice requirements). Further,
     TCM mischaracterizes In Three RP Ltd. P'ship v. Dick's Sporting Goods, Inc., 2019 WL 573413, at *5 (Feb. 12,
25   2019) as holding that a four month delay where contract required “prompt written notice” justified summary
     judgment. However, in actuality, the contract required “prompt written notice no later than five business days after
26   the occurrence, including an estimation of its expected duration and probable impact on the performance of
     obligations” id. (emphasis added), which TCM conveniently omits to point out to the Court.

                                                                                    GARVEY SCHUBERT BARER, P.C.
                                                                                               eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                                       1191 second avenue
                                                                                      seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 25                                                             206 464 3939
 1           DATED this 16th day of September, 2019.
 2                                                       KLUGER, KAPLAN, SILVERMAN,
                                                         KATZEN & LEVINE, P.L.
 3

 4                                                       By s/Steve I. Silverman
                                                            Steve I. Silverman, Fla. Bar No. 516831
 5                                                          Philippe Lieberman, Fla. Bar No. 27146
                                                            Miami Center, 27th Floor
 6                                                          201 South Biscayne Boulevard
                                                            Miami, FL 33131
 7                                                          Telephone: (305) 379-9000
                                                            Fax: (305) 379-3428
 8                                                          Email: ssilverman@klugerkaplan.com
                                                            Email: plieberman@klugerkaplan.com
 9                                                          Attorneys for Plaintiff
10                                                          (Admitted Pro Hac Vice)

11                                                       GARVEY SCHUBERT BARER, P.C.

12                                                          David R. West, WSBA #13680
                                                            Daniel J. Vecchio, WSBA #44632
13                                                          1191 Second Avenue, 18th Floor
                                                            Seattle, WA 98101
14                                                          Telephone: (206) 464-3939
                                                            Fax: (206) 464-0125
15                                                          Email: drwest@gsblaw.com
                                                            Email: dvecchio@gsblaw.com
16                                                          Attorneys for Plaintiff
17
                                      CERTIFICATE OF SERVICE
18
             I hereby certify that on September 16, 2019, I electronically filed the foregoing motion
19
     with the Clerk of the Court using the CM/ECF system which will send notification of this filing
20
     to all parties registered to receive such notice.
21
                                                         s/ Steve I. Silverman
22                                                           Steve I. Silverman

23

24

25

26

                                                                         GARVEY SCHUBERT BARER, P.C.
                                                                                    eighteenth floor
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR                            1191 second avenue
                                                                           seattle, washington 98101-2939
     PARTIAL SUMMARY JUDGMENT] - 26                                                  206 464 3939
